PER CURIAM.
We initially accepted jurisdiction to review the decision of the Third District Court of Appeal in University of Miami v. Ruiz, 916 So.2d 865 (Fla. 3rd DCA 2005), certifying conflict with Orlando Regional Healthcare System, Inc. v. Alexander, 909 So.2d 582 (Fla. 5th DCA 2005), on a question of law. See art. V, § 3(b)(4), Fla. Const. Upon further consideration, we have now determined that Ruiz and Alexander address different situations and are not in conflict. Because there is no conflict, we exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.